EXHIBIT 10.10

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made and entered into on this 16th
day of March, 2005, and effective April 1, 2005, by and between AMERIPATH, INC.,
a Delaware corporation (the “Company”), and R. KEITH LAUGHMAN (hereinafter, the
“Executive”).

R E C I T A L S

A. The Company and the Executive wish to enter into this Agreement to reflect
the Executive’s position and duties, his compensation, and other terms and
conditions of his employment as President for Esoteric Services for the Company.

AGREEMENT

NOW, THEREFORE, in consideration of the promises and mutual covenants set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Executive and the Company agree as follows:

1. Recitals. The foregoing recitals are true and correct and are incorporated
herein by this reference.

2. Employment.

2.1 Employment and Term. During the Term of Employment, the Company hereby
agrees to employ the Executive and the Executive hereby agrees to serve the
Company on the terms and conditions set forth herein.

2.2 Duties of Executive. During the Term of Employment, the Executive shall
serve as President for Esoteric Services of the Company, shall faithfully and
diligently perform all services as may be assigned to him by the Board of
Directors of the Company (the “Board”), or the Board’s management designee, and
shall exercise such power and authority as may from time to time be delegated to
him by the Board. The Executive shall devote his full time and attention to the
business and affairs of the Company, render such services to the best of his
ability, and use his reasonable best efforts to promote the interests of the
Company. The Executive shall comply with the Company’s employment policies and
practices generally applicable to its officers and employees including, without
limitation, confidentiality policies. Notwithstanding the foregoing or any other
provision of this Agreement, it shall not be a breach or violation of this
Agreement for the Executive to (i) serve on corporate, civic or charitable
boards or committees, (ii) deliver lectures, fulfill speaking engagements or
teach at educational institutions, or (iii) manage personal investments, so long
as such activities do not interfere with or detract from the performance of the
Executive’s responsibilities to the Company in accordance with this Agreement.

3. Term of Employment. The Company employs the Executive for a two (2) year
period commencing on or before April 1, 2005, and ending March 31, 2007, subject
to termination prior to such date pursuant to Section 6 hereof. At the end of
such two (2) year period, this



--------------------------------------------------------------------------------

Agreement will automatically continue in effect for additional successive one
(1) year terms unless, at least sixty (60) days prior to the end (the
“Termination Date”) of the initial term (or any extensions thereto), the Company
gives written notice to the Executive of its determination to terminate the
Executive’s employment hereunder. If such notice is given, then the Executive’s
employment will terminate on the Termination Date (or on such other date as the
parties mutually agree). If such notice is not given, then the Executive’s
employment will continue hereunder for additional one-year terms, subject to
termination prior to such date pursuant to Section 6 hereof.

4. Compensation.

4.1 Base Salary. The Executive shall receive a base salary at the annual rate of
$ 300,000 (the “Base Salary”) during the Term of Employment, with such Base
Salary payable in installments consistent with the Company’s normal payroll
schedule, subject to applicable withholding and other taxes. The Base Salary
shall be reviewed at least annually in accordance with the Company’s normal
review process.

4.2 Bonus. During the Term of Employment, for each calendar year during the Term
of Employment (the “Bonus Period”), the Board shall establish a bonus pool from
which the Executive shall be eligible to receive an annual bonus potentially
equal to thirty five percent (35%) of the Executive’s Base Salary (the “Bonus”),
to be determined by the Board and based upon the satisfaction by the Executive
and/or the Company of the goals (the “Goals”), to be established by the Company
each calendar year during the Term of Employment. Notwithstanding the foregoing,
in the event that the Goals are either exceeded or not fully achieved for a
Bonus Period, the Executive may be eligible to receive a Bonus Payment in an
amount in excess of or less than thirty five percent (35%) of the Executive’s
Base Salary. For the 2005 calendar year, the Executive will receive a minimum
bonus of $50,000.

5. Expense Reimbursement and Other Benefits.

5.1 Reimbursement of Expenses. Upon the submission of proper substantiation by
the Executive, and subject to such rules and guidelines as the Company may from
time to time adopt with respect to the reimbursement of expenses of executive
personnel, the Company shall reimburse the Executive for all reasonable expenses
actually paid or incurred by the Executive during the Term of Employment in the
course of and pursuant to the business of the Company. The Executive shall
account to the Company in writing for all expenses for which reimbursement is
sought and shall supply to the Company copies of all relevant invoices, receipts
or other evidence reasonably requested by the Company.

5.2 Compensation/Benefit Programs. During the Term of Employment, the Executive
shall be entitled to participate in all medical, dental, hospitalization,
accidental death and dismemberment, disability, travel and life insurance plans,
and any and all other plans as are presently and hereinafter offered by the
Company to its executive personnel, including savings, stock option programs,
pension, profit-sharing and deferred compensation plans, subject to the general
eligibility and participation provisions set forth in such plans.



--------------------------------------------------------------------------------

5.3 Working Facilities. During the Term of Employment, the Company shall furnish
the Executive with an office and such other facilities and services suitable to
his position and adequate for the performance of his duties hereunder.

5.4 Other Benefits. The Executive shall accrue up to four (4) weeks of paid
vacation each calendar year during the Term of Employment, to be taken at such
times as the Executive and the Company shall mutually determine and provided
that no vacation time shall significantly interfere with the duties required to
be rendered by the Executive hereunder. Any accrued vacation time not taken by
Executive during any calendar year may be carried forward into any succeeding
calendar year. Notwithstanding the foregoing, in no event shall the Executive’s
accrued vacation time exceed four (4) weeks at any point in time. The Executive
shall receive such additional benefits, if any, as the Board of the Company
shall from time to time determine.

5.5 Relocation Expenses. The Company shall pay all pre-approved moving expenses
to relocate the Executive from Minnesota to South Florida. While the Executive
is in the process of relocating to South Florida, the Company shall pay the
Executive’s pre-approved interim living expenses for up to two (2) months
following the beginning of the Executive’s employment with the Company.

5.6 Stock Options. The Company shall grant to Executive, on or before April 1,
2005, a one-time option to acquire 125,000 shares of AmeriPath Holdings, Inc.
(“Holdings”) Common Stock, $.001 par value (the “Option”), pursuant to Holding’s
Stock Option Plan (the “Plan”). Unless otherwise provided herein, terms used
herein that are defined in the Plan and not defined herein shall have the same
meanings attributed thereto in the Plan. The exercise price per share of the
Holdings shares subject to this Option shall be $6.00 per share, or such lower
amount per share in the event of a lower valuation prior to April 1, 2005.
Except as otherwise provided in the Plan, this Option shall vest and be
exercisable as follows: the option to acquire 25,000 shares shall vest on
April 1, 2006; the option to acquire 25,000 shall vest on April 1, 2007; the
option to acquire 25,000 shares shall vest on April 1, 2008, the option to
acquire 25,000 shares shall vest on April 1, 2009; and the option to acquire
25,000 shares shall vest on April 1, 2010. This Option is not transferable and
is exercisable only by the Executive. The Executive accepts this Option subject
to all the terms and provisions of the Plan. The Executive hereby accepts as
binding, conclusive, and final all decisions or interpretations of the Company
upon any questions arising under the Plan and this Paragraph 5.6.

6. Termination.

6.1 Termination for Cause. The Company shall at all times have the right, upon
written notice to the Executive, to terminate the Term of Employment, for Cause
as defined below. For purposes of this Agreement, the term “Cause” shall mean
(i) an action or omission of the Executive which constitutes a willful and
material breach of, or willful and material failure or refusal (other than by
reason of his disability or incapacity) to perform his duties under, this
Agreement which is not cured within fifteen (15) days after receipt by the
Executive of written



--------------------------------------------------------------------------------

notice of same, (ii) fraud, embezzlement, misappropriation of funds, breach of
trust or material violation of the AmeriPath Code of Ethics in connection with
the Executive’s services under the Employment Agreement or with respect to the
Company, (iii) a conviction or indictment of the Executive for, or entering into
a plea of nolo contendere by the Executive with respect to, a felony or any
crime which involves dishonesty, fraud, embezzlement, misappropriation of funds
or breach of trust, or (iv) gross negligence, reckless or willful misconduct by
the Executive in connection with the performance of the Executive’s duties
hereunder, which the Board in its reasonable discretion deems to be good and
sufficient cause to terminate the Executive’s employment with the Company. Any
termination for Cause shall be made by notice in writing to the Executive, which
notice shall set forth in reasonable detail all acts or omissions upon which the
Company is relying for such termination. Upon any termination pursuant to this
Section 6.1, the Company shall pay to the Executive any accrued and unpaid Base
Salary through the date of termination. Upon any termination effected and
compensated pursuant to this Section 6.1, the Company shall have no further
liability hereunder (other than for reimbursement for reasonable business
expenses incurred prior to the date of termination, subject, however, to the
provisions of Section 5.1, and payment of compensation for accrued and unused
vacation days).

6.2 Disability. The Company shall at all times have the right, upon written
notice to the Executive, to terminate the Term of Employment, if the Executive
shall become entitled to benefits under the Company’s long term disability plan
as then in effect, or, if the Executive shall as the result of mental or
physical incapacity, illness or disability, become unable to perform his
obligations hereunder for a period of 180 days in any 12-month period. The Board
shall have sole discretion based upon competent medical advice to determine
whether the Executive is or continues to be disabled. Upon any termination
pursuant to this Section 6.2, the Company shall (i) pay to the Executive any
accrued and unpaid Base Salary and Bonus Payment, through the effective date of
termination specified in such notice, and (ii) pay the COBRA premiums for the
Executive’s medical and dental insurance coverage in effect on the termination
date, for a period of twelve (12) months following the termination of the
Executive’s employment with the Company. Upon any termination effected and
compensated pursuant to this Section 6.2, the Company shall have no further
liability hereunder (other than for reimbursement for reasonable business
expenses incurred prior to the date of termination, subject, however, to the
provisions of Section 5.1, and payment of compensation for accrued and unused
vacation days).

6.3 Death. Upon the death of the Executive during the Term of Employment, the
Company shall pay to the estate of the deceased Executive any accrued and unpaid
Base Salary and Bonus Payment, through the Executive’s date of death. Upon any
termination effected and compensated pursuant to this Section 6.3, the Company
shall have no further liability hereunder (other than for reimbursement for
reasonable business expenses incurred prior to the date of termination, subject,
however, to the provisions of Section 5.1, and payment of compensation for
accrued and unused vacation days). Notwithstanding the foregoing, the Company
shall pay the COBRA payments for the Executive’s dependents for a period of
three (3) months following the Executive’s death. After such three (3) month
period, the surviving dependents may obtain COBRA at their own expense.



--------------------------------------------------------------------------------

6.4 Termination Without Cause. At any time the Company shall have the right to
terminate the Term of Employment by written notice to the Executive. Upon any
termination pursuant to this Section 6.4 (that is not a termination under any of
Sections 6.1, 6.2, 6.3, or 6.5) the Company shall (i) pay to the Executive any
accrued and unpaid Base Salary and Bonus through the date of termination
specified in such notice, (ii) continue to pay the Executive’s Base Salary for a
period of twelve (12) months following the termination of the Executive’s
employment with the Company, in the manner and at such times as the Base Salary
otherwise would have been payable to the Executive, and (iii) pay the COBRA
premiums for the Executive’s medical and dental insurance coverage in effect on
the termination date, for a period of twelve (12) months following the
termination of the Executive’s employment with the Company. Upon any termination
effected and compensated pursuant to this Section 6.4, the Company shall have no
further liability hereunder (other than for reimbursement for reasonable
business expenses incurred prior to the date of termination, subject, however,
to the provisions of Section 5.1, and payment of compensation for accrued and
unused vacation days).

6.5 Termination by Executive.

a. The Executive shall at all times have the right, by written notice not less
than ninety (90) days prior to the termination date, to terminate his Employment
Term.

b. Upon termination of the Term of Employment pursuant to this Section 6.5 by
the Executive, the Company shall pay to the Executive any accrued and unpaid
Base Salary, through the effective date of termination specified in such notice.
Upon any termination effected and compensated pursuant to this Section 6.5, the
Company shall have no further liability hereunder (other than for reimbursement
for reasonable business expenses incurred prior to the date of termination,
subject, however, to the provisions of Section 5.1, and payment of compensation
for accrued and unused vacation days).

6.6 Resignation. Upon any termination of employment pursuant to this Article 6,
the Executive shall be deemed to have resigned as an officer, and if he or she
was then serving as a director of the Company, as a director, and if required by
the Board, the Executive hereby agrees to immediately execute a resignation
letter to the Board.

6.7 Survival. The provisions of this Article 6 shall survive the termination of
this Agreement, as applicable.

7. Restrictive Covenants.

7.1 Non-competition. At all times while the Executive is employed by the Company
and for a one (1) year period immediately following the termination of the
Executive’s employment with the Company for any reason, the Executive shall not,
directly or indirectly, engage in or have any interest in any sole
proprietorship, corporation, company, partnership, association, venture or
business or any other person or entity (whether as an employee, officer,
director, partner, agent, security holder, creditor, consultant or otherwise)
that directly or indirectly (or through any affiliated entity) competes with the
Company’s business (for purposes of this Agreement, any business that engages in
the management or provision of anatomic and/or clinical pathology diagnostic
services {whether through physician practices, laboratories,



--------------------------------------------------------------------------------

hospitals, medical or surgery centers or otherwise} shall be deemed to compete
with the Company’s business); provided that such provision shall not apply to
the Executive’s ownership of common stock of the Company or the acquisition by
the Executive, solely as an investment, of securities of any issuer that are
registered under Section 12(b) or 12(g) of the Securities Exchange Act of 1934,
as amended, and that are listed or admitted for trading on any United States
national securities exchange or that are quoted on the National Association of
Securities Dealers Automated Quotations System, or any similar system or
automated dissemination of quotations of securities prices in common use, so
long as the Executive does not control, acquire a controlling interest in or
become a member of a group which exercises direct or indirect control of, more
than five percent (5.0%) of any class of capital stock of such corporation.

7.2 Confidential Information. The Executive shall not at any time divulge,
communicate, use to the detriment of the Company or for the benefit of any other
person or persons, or misuse in any way, any Confidential Information (as
hereinafter defined) pertaining to the business of the Company. Any Confidential
Information or data now or hereafter acquired by the Executive with respect to
the business of the Company (which shall include, but not be limited to,
information concerning the Company’s financial condition, prospects, technology,
customers, suppliers, employees, employee compensation or benefits, employment
practices and methods of doing business) shall be deemed a valuable, special and
unique asset of the Company that is received by the Executive in confidence and
as a fiduciary, and Executive shall remain a fiduciary to the Company with
respect to all of such information. For purposes of this Agreement,
“Confidential Information” means information disclosed to the Executive or known
by the Executive as a consequence of or through the unique position of his
employment with the Company (including information conceived, originated,
discovered or developed by the Executive) prior to or after the date hereof, and
not generally or publicly known, about the Company or its business.
Notwithstanding the foregoing, nothing herein shall be deemed to restrict the
Executive from disclosing Confidential Information to promote the best interests
of the Company or to the extent required by law.

7.3 Nonsolicitation of Employees and Customers. At all times while the Executive
is employed by the Company and for the one (1) year period immediately following
the termination of the Executive’s employment with the Company for any reason,
the Executive shall not, directly or indirectly, for himself or for or on behalf
of any other person, firm, corporation, partnership, association or other entity
(a) employ or attempt to employ or solicit the termination of employment of or
enter into any contractual arrangement with any employee or former employee of
the Company, unless such employee or former employee has not been employed by
the Company for a period in excess of six (6) months, and/or (b) call on or
solicit any of the actual or targeted prospective customers or clients of the
Company (or of its physician practices or laboratories) on behalf of any person
or entity in connection with any business that competes with the Company’s
business, nor shall the Executive make known the names and/or addresses of such
employees, customers or clients or any information relating in any manner to the
Company’s trade or business relationships with such employees, customers or
clients, other than in connection with the performance of Executive’s duties
under this Agreement.

7.4 Ownership of Developments. All copyrights, patents, trade secrets, or other
intellectual property rights associated with any ideas, concepts, techniques,
inventions,



--------------------------------------------------------------------------------

processes, or works of authorship developed or created by Executive during the
course of performing work for the Company or its clients (collectively, the
“Work Product”) shall belong exclusively to the Company and shall, to the extent
possible, be considered a work made by the Executive for hire for the Company
within the meaning of Title 17 of the United States Code. To the extent the Work
Product may not be considered work made by the Executive for hire for the
Company, the Executive agrees to assign, and automatically assign at the time of
creation of the Work Product, without any requirement of further consideration,
any right, title, or interest the Executive may have in such Work Product. Upon
the request of the Company, the Executive shall take such further actions,
including execution and delivery of instruments of conveyance, as may be
appropriate to give full and proper effect to such assignment.

7.5 Books and Records. All books, records, and accounts relating in any manner
to the customers or clients of the Company, whether prepared by the Executive or
otherwise coming into the Executive’s possession, shall be the exclusive
property of the Company and shall be returned immediately to the Company on
termination of the Executive’s employment hereunder or on the Company’s request
at any time.

7.6 Definition of Company. Solely for purposes of this Article 7, the term
“Company” also shall include any existing or future subsidiaries of the Company
that are operating during the time periods described herein and any other
entities that directly or indirectly, through one or more intermediaries,
control, are controlled by or are under common control with the Company during
the periods described herein.

7.7 Acknowledgment by Executive. The Executive acknowledges and confirms that
(a) the restrictive covenants contained in this Article 7 are reasonably
necessary to protect the legitimate business interests of the Company, and
(b) the restrictions contained in this Article 7 (including without limitation
the length of the term of the provisions of this Article 7) are not overbroad,
overlong, or unfair and are not the result of overreaching, duress or coercion
of any kind. The Executive acknowledges and confirms that his special knowledge
of the business of the Company is such as would cause the Company serious injury
or loss if he were to use such ability and knowledge to the benefit of a
competitor or were to compete with the Company in violation of the terms of this
Article 7. The Executive further acknowledges that the restrictions contained in
this Article 7 are intended to be, and shall be, for the benefit of and shall be
enforceable by, the Company’s successors and assigns.

7.8 Reformation by Court. In the event that a court of competent jurisdiction
shall determine that any provision of this Article 7 is invalid or more
restrictive than permitted under the governing law of such jurisdiction, then
only as to enforcement of this Article 7 within the jurisdiction of such court,
such provision shall be interpreted and enforced as if it provided for the
maximum restriction permitted under such governing law.

7.9 Extension of Time. If the Executive shall be in violation of any provision
of this Article 7, then each time limitation set forth in this Article 7 shall
be extended for a period of time equal to the period of time during which such
violation or violations occur. If the Company seeks injunctive relief from such
violation in any court, then the covenants set forth in this Article 7 shall be
extended for a period of time equal to the pendency of such proceeding including
all appeals by the Executive.



--------------------------------------------------------------------------------

7.10 Survival. The provisions of this Article 7 shall survive the termination of
this Agreement, as applicable.

8. Injunction. It is recognized and hereby acknowledged by the parties hereto
that a breach by the Executive of any of the covenants contained in Article 7 of
this Agreement will cause irreparable harm and damage to the Company, the
monetary amount of which may be virtually impossible to ascertain. As a result,
the Executive recognizes and hereby acknowledges that the Company shall be
entitled to an injunction from any court of competent jurisdiction enjoining and
restraining any violation of any or all of the covenants contained in Article 7
of this Agreement by the Executive or any of his affiliates, associates,
partners or agents, either directly or indirectly, and that such right to
injunction shall be cumulative and in addition to whatever other remedies the
Company may possess.

9. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in Palm Beach County,
Florida, in accordance with the Rules of the American Arbitration Association
then in effect (except to the extent that the procedures outlined below differ
from such rules). Within thirty (30) days after written notice by either party
has been given that a dispute exists and that arbitration is required, each
party must select an arbitrator and those two arbitrators shall promptly, but in
no event later than thirty (30) days after their selection, select a third
arbitrator. The parties agree to act as expeditiously as possible to select
arbitrators and conclude the dispute. The selected arbitrators must render their
decision in writing. The cost and expenses of the arbitration and of enforcement
of any award in any court shall be borne by the non-prevailing party. If
advances are required, each party will advance one-half of the estimated fees
and expenses of the arbitrators. Judgment may be entered on the arbitrators’
award in any court having jurisdiction. Although arbitration is contemplated to
resolve disputes hereunder, either party may proceed to court to obtain an
injunction to protect its rights hereunder, the parties agreeing that either
could suffer irreparable harm by reason of any breach of this Agreement. Pursuit
of an injunction shall not impair arbitration on all remaining issues.

10. Assignment. Neither party shall have the right to assign or delegate his
rights or obligations hereunder, or any portion thereof, to any other person.

11. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Florida, without reference
to principles of conflict of laws.

12. Entire Agreement; Prior Agreements. This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and, upon its effectiveness, shall supersede all prior agreements,
understandings and arrangements, both oral and written, between the Executive
and the Company (or any of its affiliates) with respect to such subject matter.
In addition, this shall supercede and replace the Executive’s Prior Employment
Agreement, if any, as well as any and all other agreements between the Executive
and the Company and, upon execution of this Agreement by the Executive and the
Company, the Prior



--------------------------------------------------------------------------------

Employment Agreement and any and all other agreements between the Executive and
the Company shall terminate and shall no longer have any force and effect.
Notwithstanding this Article 13 or any other provision of this Agreement, Option
Agreements entered into by the Executive and the Company shall remain in full
force and effect. This Agreement may not be modified in any way unless by a
written instrument signed by both the Company and the Executive.

13. Notices. Any required notice under this Agreement shall be made and
delivered in writing. Delivery of such notice shall be made (x) if to the
Company, to AmeriPath, Inc., 7111 Fairway Drive, Suite 400, Palm Beach Gardens,
Florida, 33418, Attention: Human Resources, and (y) if to the Executive, to the
last known residential address of Executive as listed in the Company’s
employment records. Delivery of such notice shall be deemed to have occurred
(i) in the case of hand delivery, when personally delivered to the other party
at such party’s address; or (ii) in the case of mailing, three (3) days after
such notice has been deposited in the United States mails, postage prepaid, by
certified or registered mail, with return receipt requested, and addressed to
the other party as set forth in this Agreement; or (iii) in any other case, when
actually received by the other party. Either party may change the address to
which notices are to be given by giving written notice of such change to the
other party in accordance with this Section 13.

14. Benefits; Binding Effect. This Agreement shall be for the benefit of and
binding upon the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and, where permitted and
applicable, assigns, including, without limitation, any successor to the
Company, whether by merger, consolidation, sale of stock, sale of assets or
otherwise.

15. Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses, provisions, sections or articles contained in this Agreement
shall not affect the enforceability of the remaining portions of this Agreement
or any part thereof, all of which are inserted conditionally on their being
valid in law, and, in the event that any one or more of the words, phrases,
sentences, clauses, provisions, sections or articles contained in this Agreement
shall be declared invalid, this Agreement shall be construed as if such invalid
word or words, phrase or phrases, sentence or sentences, clause or clauses,
provisions or provisions, section or sections or article or articles had not
been inserted. If such invalidity is caused by length of time or size of area,
or both, the otherwise invalid provision will be considered to be reduced to a
period or area, which would cure such invalidity.

16. Waivers. The waiver by either party hereto of a breach or violation of any
term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.

17. Damages. Nothing contained herein shall be construed to prevent the Company
or the Executive from seeking and recovering from the other damages sustained by
either or both of them as a result of its or his breach of any term or provision
of this Agreement. In the event that either party hereto brings suit for the
collection of any damages resulting from, or the injunction of any action
constituting, a breach of any of the terms or provisions of this Agreement, then
the party found to be at fault shall pay all reasonable court costs and
attorneys’ fees of the other.



--------------------------------------------------------------------------------

18. Section Headings. The article, section and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

19. No Third Party Beneficiary. Nothing expressed or implied in this Agreement
is intended, or shall be construed, to confer upon or give any person other than
the Company, the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and permitted assigns, any
rights or remedies under or by reason of this Agreement.

20. Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state or local taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

21. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument and agreement.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

COMPANY:

AMERIPATH, INC.

By:  

/s/ Donald E. Steen

  Donald E. Steen   Chairman and Chief Executive Officer By:  

/s/ Jeffrey A. Mossler, M.D.

  Jeffrey A. Mossler, M.D.   Vice Chairman EXECUTIVE:

/s/ R. Keith Laughman

R. Keith Laughman